       Case 2:16-cv-00128-LGW-BWC Document 91 Filed 06/12/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


ROBERT CASTLEBERRY,                                  Civil Action No.

     Plaintiff,                                      2:16-cv-00128-LGW-BWC

v.                                                   JURY TRIAL DEMANDED

CAMDEN COUNTY,

     Defendant.


                  STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff Robert Castleberry and Defendant Camden County, by and through their

undersigned counsel of record, hereby stipulate and agree to the dismissal with

prejudice of all claims in the above captioned action. All parties agree to pay their

own costs and fees associated with this dismissal.



                          [Signatures on following page.]




                                         1
     Case 2:16-cv-00128-LGW-BWC Document 91 Filed 06/12/19 Page 2 of 3




      Respectfully submitted this 12th day of June, 2019.

BARRETT & FARAHANY                          HALL BOOTH SMITH, P.C.

s/ Amanda A. Farahany                       s/ William S. Mann
Amanda A. Farahany                          Charles A. Dorminy
Georgia Bar No. 646135                      Georgia Bar No. 001315
Attorney for Plaintiff                      William S. Mann
1100 Peachtree Street, Suite 500            Georgia Bar No. 964223
Atlanta, Georgia 30309                      Attorneys for Defendant
(404) 214-0120                              3528 Darien Highway, Suite 300
amanda@justiceatwork.com                    Brunswick, GA 31525
                                            (912) 554-0093
                                            wmann@hallboothsmith.com




                                        2
       Case 2:16-cv-00128-LGW-BWC Document 91 Filed 06/12/19 Page 3 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION


ROBERT CASTLEBERRY,                                   Civil Action No.

     Plaintiff,                                       2:16-cv-00128-LGW-BWC

v.                                                    JURY TRIAL DEMANDED

CAMDEN COUNTY,

     Defendant.



                          CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing
Stipulation of Dismissal with Prejudice with the Clerk of Court using the CM/ECF
system which will automatically send email notification of such filing to the
following attorneys of record:

                                Charles Dorminy
                          cdorminy@hallboothsmith.com

                                William Mann
                           wmann@hallboothsmith.com

        Respectfully submitted this 12th day of June, 2019.

                                              BARRETT & FARAHANY

                                              s/ Amanda A. Farahany
                                              Amanda A. Farahany
                                              Georgia Bar No. 646135



                                          3
